 230DECISIONSOF NATIONALLABOR RELATIONS BOARDUtilityWorkers Union of America,AFL-CIO,and itsLocals Nos.111, 116,138, 159,264, 361,426, 468,478, and 492 and Ohio Power Company and CentralOperating Company and Wheeling Electric Compa-ny. Cases 8-CB-1789, 8-CB-1790,and 8-CB-1791April 25, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn December 7, 1972, Administrative Law JudgeEugene George Goslee issued the attachedDecisionin this proceeding. Thereafter, the Respondents filedexceptions and a supporting brief, and the ChargingParties filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard hasdelegated its au-thority in this proceeding to a three-member panel.The Board has considered the record' and the at-tached Decision in light of the exceptions and briefsand has decided to affirmthe rulings,findings, andconclusions of the Administrative Law Judge 2 and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, UtilityWorkers ofAmerica, AFL-CIO, and its Locals Nos. 111, 116,138, 159, 264, 361, 426, 468, 478, and 492, and eachof them, their officers,agents,and representative,shall take theaction setforthin said recommendedOrder.iAs the record,including the exceptions and briefs,adequately presentsthe issues and positions of the parties,the Respondents'request for oralargument is hereby deniedThe Respondents appear to contend that the complaint should be dis-missed as to Locals 159 and 478, which are the exclusive bargaining repre-sentatives of the employees of Ohio PowerCompany atthe Beech Bottomplant and the Cardinal plant,respectively,on the ground that none of theparties who filed unfair labor practice charges pertaining to these two plantshad the standing to do so. We find no merit in this contention, as any personmay file such charges.Monroe Manufacturing Company,Divisionof Continen-talOil Company,167 NLRB 1074, In. 22 In adopting the conclusion of the Administrative Law Judge that theRespondents violated Sec 8(b)(3) of the Act, we agree that the facts in theinstant proceeding are significantly distinguishable from thosein thePhelpsDodgecase,in which theU S. Courtof Appeals for theThird Circuitset asidethe Board's finding of an 8(b)(3) violationAFL-CIO JointNegotiating Com-mitteefor Phelps Dodge v N LR.B., 459 F.2d 374,as amendedMay 25, 1972,setting aside 184 NLRB976; cert.denied 409U S 1059 (1972).In that case,the unions sought common contract expiration dates andsimultaneous settlements of all contracts,but separate negotiations wereconducted at each company's unit and no bargaining was conducted at anyunit with regard to wages,terms,or employment conditions at other localsHere,the evidence is clear that,from the outset of the bargaining negotiationsuntil final agreements were reached in the various bargaining units, theRespondents demanded and insisted that identical offers had to be made bythe companies for all of the units and threatened that no offer with respectto any single unit would be accepted or submitted to ratification until concur-rent offers had been made for all of the other units.DECISIONSTATEMENTOF THE CASEEUGENE GEORGE GOSLEE,Administrative Law Judge: Thisproceeding came on to be heard before me at Canton, Ohio,on September 19 and20, 1972,upon a consolidated com-plaint,'as amended,issued by the General Counsel of theNational Labor Relations Board and an answer,as amend-ed, filedby UtilityWorkers Union of America,AFL-CIO,and its Locals Nos. 111, 116,138, 159,264, 361,426, 468,478, and 492,hereinafter sometimes referred to as the Re-spondents.The issues raised by the pleadings in these con-solidated cases relate to whether or not the Respondentsviolated Section 8(b)(3) of the National Labor RelationsAct, as amended, by acts and conduct hereinafter detailed.Briefs have been received from the General Counsel, theRespondents,and the charging Employers,and the briefshave been duly considered.Upon the entire record 2 in this proceeding,and from myobservation of the testimony and demeanor of the witness-es, I hereby make the following:FINDINGS OFFACT AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERSOhio Power Company, Central Operating Company, andWheeling Electric Company are public utilities,engaged inthe generation,sale, and distribution of electrical energy,and each is a subsidiary of American Electric Power Com-pany. Ohio Power Company, hereinafter called Ohio Power,is an Ohio corporation,maintains its principal office andplace of businessat Canton, Ohio,and annually sells anddistributes electrical power to customers in an amount val-ued in excess of $500,000. Central Operating Company,hereinafter called Central Operating,is a West Virginia cor-poration,maintains its pnncipal office and place of businessinMason County,West Virginia,and annually sells andiThe consolidated complaint in this proceeding was issued on July 3, 1972,amended on August 28,1972, and is predicated on charges filed on Novem-ber 9,1971 (Case 3-CB-1789),November10, 1971 (Case 8-CB-1790), andNovember10, 1971 (Case 8-CB-1791) The charges in Cases 8-CB-1790 and8-CB-1791,were originally filed and docketed as Cases9-CB-2096-1through 9-CB-2066-11 and 6-CB-2242,respectively,but were transferred toRegion 8 by orders issued by the General Counsel on November17, 1971.The Respondent labor organizations admit timely service of the charges andthe General Counsel's orders transferring cases2 Thefile of exhibits in this proceeding contains ChargingParty'sExhs.5-9, which are noteskept by OhioPower Company during the course of fivebargaining sessions.The notes were marked as exhibits but were not receivedin evidence, and the notes were limited in use to refreshing the recollectionof witness Leslie P ScalesAccordingly,as the exhibits are not a part of therecord,no consideration has been given to their contents in arriving at thefindings and conclusions recited in this Decision.203 NLRB No. 55 UTILITY WORKERS LOCAL 111distributes electrical power to customers in an amount val-ued in excess of $500,000. Wheeling Electric Company,hereinafter called Wheeling Electric, is also a West Virginiacorporation, maintains its principal office and place of busi-ness at Wheeling, West Virginia, and annually sells anddistributes electrical power to customers in an amount val-ued in excess of $500,000. In addition, Ohio Power, CentralOperating, and Wheeling Electric, and each of the corpora-tions, annually purchases and receives goods and productsvalued in excess of $50,000 from sources situated outside theStates where their respective operations are located. In ac-cordance with the pleadings, and a stipulation arrived atduring the course of the hearing, I find that Ohio Power,Central Operating, and Wheeling Electric are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Respondent Utility Workers Union of America, AFL-CIO, and its Respondent constituent Locals 111, 116, 138,159, 264, 361, 426, 468, 478, and 492, are labor organizationswithin themeaningof Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICE ALLEGEDThe gravamen of the consolidated complaint in this pro-ceeding is that the Respondents violated Section 8(b)(3) ofthe Act by insisting that final settlements of the collective-bargaining contracts covering separate units of employeesof Ohio Power, Central Operating, and Wheeling Electric bewithheld until final agreement was reached between theRespondents and the Employers in all the units in which thebargaining was taking place. The General Counsel allegesthat the object of the Respondents' conduct was to forceand require the Employers to agree to similar contracts,with similar contract terms, and therefore constituted anunlawful demand for multicompany bargaining in contra-vention of the separate units previously established by rec-ognition or certification. The Respondents deny that theyhave engaged in any conduct in violation of the Act, and insupport of their defense have advanced certain arguments,assertions, and contentions, each of which will be furtherconsidered below.A. The Operations of Ohio PowerOhio Power, a wholly owned subsidiary of AmericanElectric Power Company, is engaged in both the generationand transmission of electrical power at several locationswithin the State of Ohio. Insofar as its operations are rele-vant to this proceeding Ohio Power operates four generatingstations,which are referred to in the record as the Philo,Tidd, Kammer, and Mitchell plants. In addition, Ohio Pow-er is the operating agent for the Windsor plant, which issometimes identified in the record as theBeech Bottomplant. The Beech Bottom plant is owned byBeach BottomPower Company, Inc., a West Virginia corporation, and thisentity is in turn jointly owned by Ohio Power Company andWest Penn Power Company. Ohio Power Company is also231the sole operating agent for the Cardinal plant, owned byCardinal Operating Company of Brilliant, Ohio. CardinalOperating Company is jointly owned by Ohio Power Com-pany and Buckeye Power Company.For the purpose of collective bargaining, the employeesof Ohio Power at the Philo plant are represented by Respon-dent Local 138; the employees at the Tidd plant are repre-sented by Respondent Local 361; the employees at theKammer plant are represented by Respondent Local 468;the employees at the Mitchell plant 3 are represented byRespondent Local 492; the employees at the Beech Bottomplant are represented by Respondent Local 159; and theemployees at the Cardinal plant are represented by Respon-dent Local 478. As a part of its overall operations, OhioPower also maintains a central warehouse section, and theemployees at this location are represented for the purposeof collective bargaining by Respondent Local 116. Like thebargaining unit at the Mitchell plant, the unit in the centralwarehouse section was recently certified by the Board, andthe bargaining in this unit was for an initial contract.With respect to its transmission facilities, for the purposesrelevant to this proceeding, Ohio Power maintains a westerndivision, comprised of divisions 7, 8, and 9, with their re-spective operations located at Tiffin, Findley, and Lima,Ohio. Respondent Local 111 is the certified bargaining rep-resentativefor the employees in a consolidated unit forTiffin-Findley-Lima. Included in the Tiffin-Findley-Limaunit are the employees at Woodcock,a small generatingplant located at Bluffton, Ohio. Ohio Power Company alsomaintainsa central division, comprised of divisions 2 and3, located at Canton and Coshocton, Ohio. The RespondentLocal 116, which also enjoys the bargaining rights for thecentral warehouse section, is the certified bargaining repre-sentative for a single unit of Canton-Coshocton employees.In total, approximately 1,200 Ohio Power employees areincluded in the several bargainingunits,roughly dividedbetween 500 assigned to the powerplants and 700 assignedto the divisions. Except for the newly certified units at theMitchell plant and the central warehouse section, the termsand condition of employment for the employees in each ofthe separate units identified above were specified in sepa-rate collective-bargaining agreements, all of which expiredby their terms in 1971 The contracts between Ohio Powerand Respondent Locals 138, 159, 361, 468, and 478, for thePhilo,Windsor, Tidd, Kammer, and Cardinal plants, ex-pired on May 31, 1971. The contracts between Ohio Powerand Respondent Locals 111 and 116, for the Tiffin-Findley-Lima and Canton-Coshocton divisions, expired on June 30,1971. The Respondents served timely notices on Ohio Pow-er to reopen the contracts for further negotiations.B. The Operations of Central OperatingCentral Operating, which is jointly owned by Ohio Powerand Appalachian Power Company,ownsthe Phillip SpornPower plant which is located in Mason County, West Vir-ginia.Appalachian Power Company, like Ohio Power, is a3The bargaining unit at the Mitchell plant cameinto existencein 1971,prior to the onset of negotiations,and as a resultof a Board certification Thebargainingfor thisunit was for an initialcontract 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsidiary of American Electric Power Company, and is theoperating agent for the Sporn plant. The employees at theSporn plant, numbering approximately 225, are representedfor the purpose of collective bargaining by Respondent Lo-cal 426. The contract between Central Operating and Re-spondent Local 426 expired on June 30, 1971. Insofar as therecord reflects, Respondent Local 426 served timely noticeof its intent to reopen the contract for further negotiations.C. The Operations of Wheeling ElectricWheeling Electric, which is also a subsidiary of AmericanElectric Power Company, owns and operatesgeneratingand transmission facilities at Wheeling,West Virginia. Em-ployees of Wheeling Electric, comprising a unit of approxi-mately 62, are represented for purpose of collectivebargaining by Respondent Local -264. A prior collective-bargaining agreement, effective for the period of September23, 1968, through July 31, 1971, expired on the latter date.On April 7, 1971, in contravention of past practice and the60-day period specified by the terms of the collective-bar-gaining agreement,RespondentLocal 264served notice onWheeling Electric of its intent to reopen the contract forfurther negotiations.D. The Units Appropriate for Collective BargainingBased upon a stipulation of the parties arrived at duringthe course of the hearing, the record reflects that, with asingle exception, all of the respectivebargaining units re-viewed above, including the several plants and divisionsowned or operated by Ohio Power, Central Operating'sSporn plant, and the employees at WheelingElectric's gen-erating and transmittingfacilities,were separately certifiedby the Board as appropriate units for collectivebargaining.The single exception involves theBeech Bottom plant,owned by Beech Bottom Power Company,Inc., andoperat-ed by Ohio Power, in which the unit was established byvoluntary recognition. The complaintalleges,the partieshave stipulated, and I find that theseseparate bargainingunits of employees of Ohio Power, Central Operating, andWheeling Electricare unitsappropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.E. The Utility Workers Joint CouncilAll of the Respondent labor organizations involved inthis proceeding are members, and represented by delegates,of the Utility Workers Joint Council on the American Elec-tric Power Properties.' According to the Respondents, thepoint council exists for the purpose of promotingunionismand to provide information and educationfor itsdelegatesto transmit back to the local membership. At timesmaterialto this proceeding, William Comer, national representativeof the Respondent Utility Workers Union of America, waspresident of the joint council. Robert E. Baker, president ofThe joint council includes other members such as localsin Indiana andMichigan who are not respondents in this proceeding, but who do representbargaining units on American Electric Power propertiesRespondentLocal138, was vice presidentof thejoint coun-cil.Comerwas the principal spokesman for the Respon-dents in the 1971 negotiationswith OhioPower,CentralOperating,and WheelingElectric,and Baker was a princi-pal participant in the bargaining negotiationswith OhioPower.The recordrevealsthat thejoint council held severalmeetings for its delegatespriorto the onset of negotiations,which Baker testified were for the purpose of discussingvarious suggestions voicedby therepresentatives of the lo-cals for improving provisions in the collective bargainingagreements,such as pensions,insurance,and working con-ditions. Baker deniedthatitwas the decision of the jointcouncilto withholdratification on offers made for the sepa-rate bargaining units until similar offers had been receivedfor all of the unitsfor whichthe constituent members of thejointcouncil were certified or recognized.Comer, now re-tired,did not testifyin this proceeding. It maybe, as Bakertestified,that the tacticof withholdingratification was notarrived at as a result of a decisionmade by thejoint council.I find,nevertheless, that during the1971 negotiations thejoint council served as an instrumentality of the Respon-dents in the formulationof theRespondents'contract de-mands and the executionof thebargaining tactics which arehere alleged as violations of Section8(b)(3) of the Act.F. The Ohio Power NegotiationsAs related above, the collective-bargainingagreementsapplicable to the employees of Ohio Power at its plants atPhilo, Beech Bottom, Tidd, Kammer, and Cardinal expiredon May 31, 1971,5 and the bargaining negotiations relevantto this proceeding began with the units at these locations.With respect to the powerplants, the Respondents and OhioPower held five bargaining sessions, each consuming 2 ormore days, and extending over the period from April 4through June 18, 1971. Leslie P. Scales, personnel director,was the principal spokesman for Ohio Power at these bar-gainingsessions, and he was assisted by management repre-sentatives from the several powerplants involved. G. B.Hale, a representative of American Electric Power ServiceCorporation, was also present at the bargainingsessions,and participated to some extent in the negotiations. Comerwas the principal spokesman for the Union, and wasassist-ed by Baker and Gene A. Potter, a national staff representa-tive for the Utility Workers.At the outset of the first bargaining session on April 6,Comer handed Scales a copy of the contract demands forLocals 138, 159, 361, 468, and 478. The demands includednumerous proposals or economic benefits and other termsand conditions of employment, and included the followingdemand:42(2)All contracts in U.W.U.A. Joint Council,American Electric Power group to be identical, withcommon expiration date. Contracts to includePensionagreement L.T.D.I. Agreement, Hospitalization andlife insurance agreements plus wage rates.The first bargaining session of April 6-7 was devotedlargely to review and discussion of the Respondents' de-mands. At the outset of negotiations Scales observed that5All datesrecited hereinafterare in 1971, unless specified to the contrary. UTILITY WORKERSLOCAL I l lthe Respondents were represented in part by individualswho were not employees at any of the five plants involved.Scales mentioned the matter to Comer, and Comer repliedthat he had a right to have anyone he wanted on his commit-tee .6 Scales voiced no objection,but did make clear that hewas bargaining only for the five plants in question. Therewas no in-depth discussion of Respondents'proposal 42(2),but Scales did repeat his statement that he was responsibleonly for the five plants, had no authority to bargain forWheeling Electric or Central Operating, and was not at thattime bargaining for the Ohio Power divisions.The second bargaining session for Ohio Power's fiveplants was held on April 19-20. At the beginning of themeeting Comer asked if Scales was willing to meet andbargain jointly with Respondent Locals 111 and 116, whichrepresent separate units for the Tiffin-Findley-Lima andCanton-Coshocton divisions. Scales refused, stating that thecontracts were separate and distinct and management feltthey should be negotiated separately. Scales replied, "Weare not settling any of our contracts unless we have anagreementon the other groups. We wanted to carry on apleasant atmosphere, but you don't. This is going to be aroughsummer."At a later stage of the same exchange Scales asked Comerif the import of his statement quoted above was that theRespondents had to have an agreement on the divisions,plants,Wheeling, and Sporn, before they would be willingto settle.Comer replied, "Yes, that is right,"to which Scalesanswered that he was not in a position to make any agree-ment for Sporn and Wheeling.During the meeting ofApril19-20, there was also a dis-cussion between the parties concerning the Respondent'sdemands for a common termination date.Comer,in dis-cussing contracts for Sporn and Wheeling, stated that theRespondents wanted to settle all of the plants by June 1. Toimpress his point Scales added:We would be better off if all of the Utility Workerswould be on the same date.We just mark time from onemonth. Think if the Company causes problems on this.Idon't see it.We get screwed one month later. Wecould go over to Tanners Creek and bring them in.7As a part of further discussion on the Respondent's de-mands, Hale, the representative of American Electric PowerService Corporation, asked Comer, "Say you reach agree-mentby 6-1. Are yougoing to sign it." Comer replied:Yes, but contingent on the others.Some of these areSporn demands and ours.There arealso Divisions in-cluded. The economic offer to this group will be thesame for all of us. These other groups are not signingunless its going to be the same for all of us.You are not6 The record reflects that at most of the bargaining sessions relevant to thisproceeding the Respondents were represented,in part,by officials fromlocals not involved in those particular negotiations.as well as by delegatesfrom thejoint council.Management officials voiced no objection to thepresence of the"strangers," and there is no contention that the Respondents'insistence on their presence is an issue in this case.General Electric Company,173 NLRB 253.7 Tanners Creek Generating Station is an operation of Indiana&MichiganElectnc Company, where employees are represented by Local 418 of theUtilityWorkers.The contract at this location was scheduled to expire onNovember 30, 1971.233screwing Sporn on someone else.At a later juncture in the discussion Hale asked Comer ifhis understanding was correct that Comer did not intend tosettle unless all of the locals involved settled.Comer replied,"No, only on economics. We want to handle the otherthings differently."Hale then interposed the comment thatScales had agreed to make an offer and Comer stated, "Ifthe offer is good we'llvote on it.In 1968 the Companyagreed on some things, but yet at Sporn the Companybacked off and that was the job evaluation.There is onelocal around here where the coal handlers were not raised-why not?"The fourthbargaining session 8for the OhioPower plantswas held on May 20-21.Management had made an offer,and Hale asked Comer what the Respondents planned to doabout it. Comer replied, "We will probablybe meeting withthe Divisions and the Sporn Plant sometimes next week. Wewant the same offer for Sporn and Divisions,and we're notkidding.We will waituntil the same is offered."In response Hale asked, "You mean we can not have asigned contract by June 1st?" Comer answered that theUnion had always waited in the past to see that the offer wasthe same for the divisions, and added, "you will not have asigned contract until we have the same offer to all. We havehad a problem before."After some further exchange Scalescommented that there was no use in setting another meetingfor the plants because management had an offer out, andagreed to set up a meeting for the divisions.The fifthand final meeting limited to the bargaining unitsat Ohio Power's plants was held on June 17-18,after OhioPower and the Respondents had met for bargaining in fourseparate and one joint session for the Tiffin-Findley-Limaand Canton-Coshocton divisions.Prior to this last bargaining session for the plants on June17-18, the Respondent's had submitted the offer made byOhio Power to a ratification vote of their combined mem-bership,and on June 10, Ohio Power was notified by Comerthat the offer had been rejected by a vote of 869 to 159. Atthe June 17-18 meeting,which was called by Federal Medi-ation and Conciliation Service,the parties met separatelywith the mediator and at a later joint meeting Comer pre-sented a list of demands which he characterized as beingvery important to the Respondents, and which had to bemet if there was to be a settlement.Among these demandswas Comer's statement that the Respondents wanted theplant contracts moved up to July 1, and he demanded thatsame effective date for the Wheeling Electric contract.Comer conceded that Scales had no authority with respectto Wheeling,which Scales acknowledged and suggested thatWheeling Electric be kept out of the discussion. Relating toComer's comments on issues necessary for settlement,Scales asked if Ohio Power was going to receive demandson "equally burning issues" from the divisions.Comer re-plied that this was probable,and explained that certaineconomic items such as money and hospitalization would beuniform,but there were other issues pertaining to the divi-sions and line groups which would be different.Hale askedif the Respondents had turned down the offer made by Ohio6There was a third bargaining session for these units on May 12-14, butthe record contains no evidence of what transpired or resulted from the 3-daymeeting. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDPower for the plants on May 20-21 on a joint basis andComer confirmed that this was so.One of the prime issues in the 1971 negotiations betweenthe parties was a provision for interplantmaintenance,sometimesreferred to in the recordas traveling mainte-nance.A discussion on this issue was had at the meeting ofJune 17-18, with particular emphasis on interplant mainte-nancebetween the six powerplants owned and operated byOhio Power. Comer stated that there was a similar requestfor interplant maintenance involving the Sporn plant, thatthe offer on this issue made by Sporn was obnoxious, andthere would be no vote on the offer on interplant mainte-nance so long as it was not cleared up with Sporn.During the course of the June 17-18 bargaining session,Scales made an offer to the Respondents, which he charac-terized as Ohio Power's last-best offer. In response, Comerstated that managementhad bettergive the same offer tothe other people, that is divisions Sporn and Wheeling, orOhio Power would not get a contract. It appears from therecord that the offer was submitted for ratification to thecombined memberships of all the locals who are partiesrespondent in this proceeding. Prior to the offer, however,bargaining was in progress for divisions Sporn and Wheel-ing, and the record is not clear whether the rejections by thecombined membership was limited to the offer for the OhioPower plants, or whether the membership also balloted onoffers made for other bargaining units.The contracts for Respondent Locals Ill and 116, theTiffin-Findley-Lima and Canton-Coshoctondivisions, ex-pired on June 30, 1971. Bargaining began on May 6 forTiffin-Findley-Lima, and continued the following day witha separate session for the Canton-Coshocton division. Addi-tional bargaining sessions for the separate divisions wereconducted on May 27 and 28, but the following two ses-sions,June 7 and 22, were joint sessions,and the final ses-sion on July 16 included both of the divisions, as well as thesix bargainingunits at OhioPower's generating plants.According to the testimony of Personnel Director Scales,he met with Comer, Potter, and the representatives of theCanton-Coshocton bargaining unit on May 7,9 and the Re-spondents'representatives served Ohio Power with theircontract demands. The demands, with consideration fordifferences in functions and conditions of employment be-tween division and plant employees,were essentially similarto those made by the Respondents for Ohio Power's plants,and included the demand that all contractsfor the UWUAJoint Council, American Electric Power Group, be identi-cal, with a common expiration date. During the course oftheMay 7 meeting the Respondents' representatives in-formed Scales that the contract demands for the Tiffin-Findley-Lima division would be the same as those for Can-ton-Coshocton.On May 27, the parties met to bargain for the Tiffin-Findley-Lima division and a discussion ensued over theRespondents'demand for a common expiration date.Scalesasked Potter what the joint council was, and Potter repliedthat it was comprised of Ohio Power's 6 plants, its divisions,the Sporn plant, and Wheeling Electric. Scales stated that9 The recordcontains no evidenceof what transpired at the May6 bargain-ing sessionfor the Tiffin-Findley-Lima division.he had no authority to negotiate for either Wheeling orSporn, and was present only to negotiate for the Tiffin-Findley-Lima division. Comer replied, "We want a com-mon expiration date. You know we'll just wait until theDivisions'time comes before we settle the Plants and they'llend up getting the same offer.You knowthis is what we didin the 1968 strike."At this juncture Scales asked Comer if he wasn't skirtingpretty close around the edges of an unfair labor practice.Comer replied, "Hale about fell off his chair when I toldhim this at the last meeting,but youknow this is a fact."Scales againaccused Comer of bad-faith bargaining, andComer responded that it was management that was drag-ging its feet,and that Ohio Power had not even made anoffer.The parties met on the following day, May 28, for theCanton-Coshocton unit. At the outset of the meeting Scalesstated that Ohio Power was prepared,contingent upon set-tling the contracts,tomake the same economic offer forCanton-Coshocton as for the Tiffin-Findley-Lima divisionand the plants.There had been a prior tentative agreementto meet for bargainingfor Tiffin-Findley-Limaon June 4,but Scales suggested that,in the light of the Respondents'demands for simultaneous offers and settlement,agreementbe reached for a meeting on June 17 and 18, allowing 1 dayfor each division.Scales also asked for an extension of thecontract, which had previously been extended, and Comerreplied, "This extension that you want,we won't buy it. Weneed to settle this,and its somethingtheywill accept."Scales interjected that management thought all the Respon-dents wanted was a commitment, to which Comer replied,"Theyare not voting until we get a firm offer on the table."Scales,referring to statements made by Comer in earliernegotiations,said"You said you were hanging firm onWheeling and Sporn. . .their contract expires onJuly 1st "Comer immediately denied that this was what the Respon-dents were doing,and accused Scales oftryingto hang thenegotiations up on the inclement weather clause. In re-sponse Scales stated that it was the Respondents who hadinterjected the inclement weather clause as a new issue,when management was trying to settle the negotiations.Scales also reminded Comer that he had asked for the sameoffer for the divisions as Ohio Power had made for theplants, and had also stated that Wheeling and Sporn wantedthe same offer.Scales stated that he couldn'tmake any offerforWheeling and Sporn, and that it was up to Comer toarrange a meeting with these companies.Scales then asked,"Why can't the plants vote on the offer?" Comer replied:They do whatever they want. It's a mistake to set upa meeting on the 17th and 18th.If the plants vote now,itwould be nip and tuck. They are not committing toanything with the Divisions hanging.After some side discussions between the respective com-mittees, Scales told Comer that what he was proposing wasin violation of the National Labor Relations Act. Comerreplied that the members would vote,but Scales had notgiven the Respondents all the language on the plants, and,contrary to Scales' accusation,itwas management,not theunions,who were violatingthe Act.Scales repeated that hewas not authorized to make any offer for Wheeling andSporn, and Comer countered: UTILITY WORKERSLOCAL I l lAll you haveto do is get the same offer on the tableand work out the other things.This 17th and 18thmeeting issilly. Thereare a number of thingsyet we'vegot to discuss.Then let's get on with it.Scales respondedthat Comerhad requested the sameoffer forthe divisionsas Ohio Power hadmade for theplants,and added,"Now, leaving Sporn and Wheeling outof it,and just sticking withOhioPower, we are trying toresolve these requestsof yours."Comer answered, "Idon'tbelieve I said that if we had the same economic package wewouldbe off andrunning."At thisjuncture Hale interjected with a question posed toComer, "Are you saying that before youwill vote on myoffer, all the offerson the UWUACouncil must be on thetable?" Comer denied that this had been his statement, andaccused Hale oftryingto get him in trouble.Comer added,however, "We want a settlement,and there are certain itemsor things we have to have before we'llagree."Hale com-mented that he failed to understandComer's tactics, thatsometimes he wantedto hurry andsometimes he wanted todrag his feet.Hale added that management understood thatthe Respondents would allow the power plants to vote onthe offerifOhioPower made the same offer for the divi-sions,but Comerwas now saying the plants would not vote.Comer answered:You get theoffer on the table to the Divisions,that'sall you have to worryabout-so now you know whatwe want. If the Companywants a contract,you haveto give us something on these requests.We have somecompanieswhich havemore money on the table thanwhat youhave offered.We don'twant a strike. No onedoes, and Munger doesn't either.Laterduring the session,Hale referred to the indicationstatedby Comer thatthe plants might turn the offer down.Comer replied that the plants had not received all of theitems they wanted when the Respondents agreed theywould vote.Hale asked when the vote would take place andComer replied the vote would take place when the offer wason the table,and that ifOhioPower made an offer for thedivisionsby June 4, there would be a voteby June 11. Haleinquired,"Excluding Wheeling and Sporn, are you sayingthat,ifwe have an offer onthe table by the 4th, you will votebefore the11th ofJune?" Comer answered, "It would be agood ideaif you do this. You have someinfluence on thesepeople."Shortly thereafter,however, in the context of adiscussion between Hale and Comer concerning a meetingscheduled for Wheeling for June 3,Comer stated:IfWheeling and Sporn got the offer in time, thenmaybe they'llall vote theoffer down.We propose thatwe get a mutual date so that we can discuss this offerat a meeting.You couldhave the offers out so that wecan all vote on it together.We've done this in the past.Some discussionfollowed aboutthe past practices ofpooled voting on ratification,and Comerinsisted that thishad been the practice even before 1968. In answer,however,toHale's inquiry, Comer acknowledgedhis belief thatWheeling had not been included in this practice.Later in the May 28 bargaining session there was a discus-sion of a joint meeting for the two divisions,and Scalesapparently agreed.Scales also agreed that he would makean additional offer for the plantsby June 7,if the Respon-235dents would conduct a ratification vote by June 11. Comeragreed,stating, "That's right.Unless there are some prob-lems at Sporn and Wheeling,you will be having the offerturned down.We're all voting together."Hale replied to Comer's comment by stating that Comerwas again saying there was a difference.Comer denied theaccusation,but Hale insisted that Comer was forcing themto go along with his tactics,and that Ohio Power objectedto what was going on. Keller, the president of RespondentLocal116, answered by stating, "Well, we're just waiting for30 days on this anyways,so what makes the difference?"Comer repeated the inquiry as to whether, if Ohio Powermade an offerby June 7,a ratification vote would be con-ducted in the Ohio Power membership by June 11.Someoneelse from management asked if Ohio Power's offer would berecommended by the Respondents to the membership, ex-cludingWheeling and Sporn.Potter replied that the ques-tion had been asked before,and that the Respondentswould not make any recommendation for or against ap-proval.Hawkins,the division manager for Ohio Power'sCanton division,asked,"Are we being governed by Spornand Wheeling?"Keller of Respondent Local 116 replied,"We are not going to say either way.You know we caninfluence them."As Scales had agreed,the parties met for a joint bargain-ing session for the Tiffin-Findley-Lima and Canton-Cosh-octon divisions on June 7.The record is extremely sketchyas to what transpired at the meeting,except that Ohio Powerwas again reminded that the contract offer would have tobe the same for "everyone,"or it would go down the drainand the offer would be rejected.The second joint meeting for the divisions was held onJune 22,and the meeting was called by Federal Mediationand Conciliation Service.According to the testimony ofScales,itwas either at this meeting, or at the prior meetingwith Tiffin-Findley-Lima division on May 27,that he askedKeller of Respondent Local 116 about how the ratificationvote was to be conducted.Scales asked,ifOhio Power madean economic offer to the divisions identical to that made tothe plants,whether the offer to the divisions would be sub-ject to a separate ratification vote.Keller replied that theoffers would be voted on separately,but the ballots wouldbe pooled for counting.There is no other evidence in therecord concerning the June 22 joint bargaining session.The final bargaining session for the Ohio Power opera-tions was held onJuly 16,and included the bargainingrepresentatives for both divisions,aswell as for OhioPower's generating plants.The meeting was called by Fed-eralMediation and Conciliation Service,and separate med-iators were present for the plants and the divisions. Themediators met first with the Respondents'representatives,including representatives for the Sporn and Wheeling lo-cals, and then met with Ohio Power.In a subsequent meet-ing limited to the mediator,Potter,Comer,Scales,and Hale,Ohio Power made a new offer of an additional 5 cents perhour applicable to the plants and both divisions, to be effec-tive January 1, 1972. In response, Comer stated that theoffer sounded good, but the same offer had better be giventoWheeling and Sporn,or the offer would "go down thedrain." Comer also asked Hale if he was going to set upmeetings with Wheeling and Sporn,and apparently Hale 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to comply with Comer's request. A few days laterComer informed Scales by telephone that the offer made byOhio Power had been accepted by a vote of 700 plus to 200plus.10G. The Central Operating NegotiationsWhile Ohio Power Company was negotiating for itsplants and divisions, the Respondent's were also negotiatingwith Central Operating and Wheeling Electric. The CentralOperating contract for its Sporn plant expired on June 30,and negotiations were undertaken nearly 60 days before theexpiration date. The parties met in bargainingsessions onfive differentoccasionsextending over the period from May5 through July 19. A final meeting was held on July 22 tomemorialize the agreement reached and ratified by the Re-spondents' membership. John F. Larew, personnel directorfor Appalachian Power Company, was the principal spokes-man for management in the Sporn negotiations and, as withOhio Power, Comer was the principal spokesman for theRespondents.At the first bargainingsession onMay 5, the Respondentsserved Central Operating with their contract demands. TheRespondents' proposals, entitled "Contract Demands 1971Locals 138, 159, 468, 478, 426," contained essentially thesame provisions contained in the demands served on OhioPower, and included the same demand with respect to iden-tical contracts and a common expiration date for all U.W.U.A. Joint Council, A.E.P. bargainingagreements.At the outset of the May 5meeting,Larew stated that hewas presentto negotiateonly for the Sporn plant, and askedthe Respondent's representativeswhy otherlocal unionswere named in the contract demands. Comer agreed toscratch out reference to any locals except Respondent Local426, the certified bargaining agent at the Sporn plant. Larewalso inquired about the reference to the joint council in theRespondents' demands for identical contracts, and Comeragreed to strike the reference. Larew also questioned theinclusion in the Respondents' demands of provisions relat-ing to job evaluation, dues deduction, an accidentinvesti-gating committee, and a maintenance -A classification,none of which could be an issue at the Sporn plant. Comeragreed to strike all of these proposals.The Respondents and the Sporn officials met for a secondbargainingsession onJune 1. The parties reviewed the Re-spondents' demands item by item, and toward the conclu-sionof themeetingMr. Searles, the president ofRespondent Local 426, asked the Company for an offer tobe presented at thenext meeting.Searlesexplained that theRespondents wanted the Ohio Power offer, including thetraveling maintenance provision, so that they could be as-sured of a maximum wage offer. Comer repeated that the10As in so many otherrespects, therecord evidence isinsufficient to makeany meaningful determinationas to precisely how theseveral ratificationvoteswereconducted.Some evidence indicates thatthe employeesin all unitsvoted in a block, while other evidence reflects thatthe unitsvoted separately,and the ballotswerepooled forcounting.On or about July10, the Respon-dents conducteda strikevote, and theresult wasreported to OhioPower as7-3 in favor of strike authonzation, indicatingthat each unitvoted sepa-rately,but the result was determinedon a compositeof units,as opposed toactualvotes of themembersRespondents wanted the Ohio Power offer, and the Compa-ny agreed that they would try to have an offer ready by thenext meeting.Central Operating and the Respondents met next on June8 and, as previously agreed, the Company presented itsoffer.After some discussion Comer announced that theRespondents would vote on the proposal. The companyrepresentatives requested Searles to inform them on how theSporn employees voted, but before Searles could reply,Comer stated that Searles wouldn't know because all of themembershipwas goingto vote atthe same time.Subse-quently a representative of Central Operating was informedthat the membership had rejected the offer by a vote of 869to 159.Searles,who reported the result, was asked how theSporn local voted, and he replied that he didn't know, andwouldn't tell if he did know.The fourth bargainingsessionfor the Sporn plant wasconducted on June 23. Just prior to the beginning of themeeting the manager of the Sporn plant handed Larew anotice which had been posted on the plant bulletin board.The notice stated:-ATTENTION ALLMEMBERSVOTING ON THE LATEST PROPOSALS MADE BYTHE COMPANY TO LOCAL 426 WILL TAKE PLACEFRIDAY, JUNE 25, 1971VOTINGWILL BEAT THE COMPANYFIREHOUSE FROM700AMUNTIL43OPMIT IS THE UNANIMOUS RECOMMENDATION OF THECOUNCIL DELEGATES THAT THE PROPOSALS BEINGVOTED ON BE TURNED DOWNAfterthe meetingwas underway, Larew drew attention tothe notice and stated that apparently therewas no use inmeeting, adding "You have turned it down withoutgettingan offer. Everybody has got a closed mind, and you areletting theCouncil, whoever thatis, tellyou what to do forthis local." Comer admitted, "The notice might have beena little premature." Searles, who admitted to posting thenotice as a joint council delegate, added, "Well, that doesn'tmeanwe wouldn't take the offer if it was a hell of a bigoffer." Larew asked if the Respondents wanted the offerand Searlesreplied, "Well, that is what we are here for." Onor about June 25, Searles called Central Operating and ad-vised that the Company's offer had been rejected by vote of747 to 221.The fifth and final bargaining session between the Re-spondents and Central Operating was held on July 19, afterComer had informed Ohio Power that the latter Company'soffer looked good, but would "go down the drain"unlessthe sameoffer was made to Sporn and Wheeling. At the July19meeting Central Operating came prepared to make afurther offer. Before the offer was made, however, Larewread a prepared statement in which he protested the Re-spondents' tactics in tying Central Operating negotiations inwith Ohio Power. Larew talked about the jointratificationvotes, the joint council, and informed the Respondents thatCentral Operating did not propose to tie theirsettlement in UTILITY WORKERSLOCAL 111with settlements by other unions with which Local 426might be affiliated. Larew added that the Company wasopen minded on a settlement, but protested what was goingon. Larew then gave the Company's offer.In response to Larew's statement Comer stated that it wasnone of the Company's "goddamn business" how the Re-spondents voted, and they would pool their votes if theywanted to. Comer continued by stating that how the Unionsconducted their affairs was none of the Company's busi-ness, and the Company's offer was a miserable offer. Comersaid that the Respondents were going to have to strike to geta settlement, and that Central Operating had better get thetraveling maintenance demand straightened out to the satis-faction of the Sporn local and the Ohio locals. Oomer re-peated, "You are forcing us to strike to get a settlement,"and accused Larew of personally causing the strike. Withreference to the strike Comer threatened that if a strikeoccurred it would be "a hell of a long one," and would takea lot more to settle than in 1968. Comer also repeated, withreference to the traveling maintenance demand; that hewanted the plants spelled out where Sporn employees mightbe sent, and informed the Company that if the travelingmaintenance issue was not straightened out, not only to thesatisfaction of the Sporn local, but to the satisfaction of thelocals in Ohio, the Central Operating offer was no good.Notwithstanding that it operates one plant, Central Oper-ating agreed to a traveling maintenance provision; specify-ing the Ohio Power plants to which its employees couldtravel.On July 21, Central Operating was advised that theRespondents' membership had approved its offer of July 19,by a vote of 724 to 403.H. The Wheeling Electric NegotiationsThe prior contract for Wheeling Electric, where the em-ployees are represented by Respondent Local 264s expiredon July 31, 1971. As reviewed above, on April 7, well inadvance of the 60-day period specified in the expiring con-tract,Respondent Local 264 served notice of its intent toreopen the contract for further negotiations. Prior to theexpiration date of the old agreement, the parties met forbargaining negotiations on four occasions,extending overthe period from June 3 through July 20.At the beginning of the June 3 meeting, the Respondentsserved management with a copy of their contract demandswhich, like the demands made on Ohio Power and CentralOperating, contained a provision requiring that all contractsin the Utility Workers Union of America, Joint CouncilA.E.P. group be identical, with a common expiration date.The first bargaining session with Wheeling Electric was de-voted mainly to a review of the Respondents' demands.After a limited number of the demands had been reviewed,Comer stated that the Respondents would like to have anoffer on the table everywhere by Tuesday, June 8. By wayof explanation for this request, Comer stated that Local 264expected the same economic and contractual package of-fered to the Ohio Power locals. Later in the bargainingsession Potter repeated the same demand. After some fur-ther discussion, Comer asked if June 9 would be a satisfac-tory date for an offer from the Company, and Richard L.Brookes,personnel manager and principal spokesman for237Wheeling Electric,agreed to schedule a meeting for thatday. Before the conclusion of the June 3 meeting there wasalso a discussion of the Respondents'demand for a commonexpiration date,but the record contains none of the details.The second bargaining session was held on June 9, aspreviously agreed.At the beginning of the meeting Brookesannouncedthat the Companywas prepared to make anoffer, but first wanted to discuss some other issues, such asthe classification of a meter foreman.The Respondentswanted this classification reduced back and a change inscheduling, to which management objected.Comer statedthat Brookes would get full credit for upsetting the applecart and throwing a monkey wrench in the negotiations. TheRespondents also informed the Company that the demandwith respect to scheduling the meter men was a demand ofLocal 264, and not of the Joint Council.Before the conclusion of the June 9 meeting, Wheelingmade a contract offer and Brookes asked the president ofLocal 264 if he would report the outcome of the ratificationvote which the Company anticipated would be conductedon the following Friday. Comer said that this would beimpossible because the ballots would not be counted untilSaturday night.On Saturday evening, however, the Presi-dent of Local 264 reportedto Brookesthat the Company'soffer had been rejected by a vote of about 800 to 200.A further discussion of the ratification vote was had at thebeginning of the next bargaining session on June 24.Brookes asked the president of Local 264 if he could supplythe Wheeling Electric vote. The Local President replied thatithad been about 84 percent against acceptance of theCompany's proposal, and Comer interjected the comment,"We are nottellingyour people how to run yourbusiness,and you are not telling us. We are all voting together onthese proposals."Other than the above, the record contains very little evi-dence as to what, if anything, transpired at the June 24bargaining session.Potter reiterated the Respondent's de-mands for a common expiration date for all contracts, andspecified that the new contract should be for a 34-monthterm.On July16,Brookes received a telephone call throughHale from Comer,who asked for a meeting to be arrangedfor July 19 or 20, to fit with Comer's schedule.Brookescomplied with Comer's request and the parties met for thefourth and final bargaining session onJuly 20.At the begin-ning of the July 20 meeting, Comer asked Brookes to get anoffer on the table, so that the Locals could vote on thefollowing Wednesday and the ballots could be counted atCambridge, Ohio, on the evening of the same day. TheCompany made its offer, and the offer was subsequentlyaccepted by the Respondents. The offer made by WheelingElectric and accepted by the Respondents consisted of anadditional wage offer of 5 cents per hour effective January1, 1972, a 2-year rather than a 3-year contract, and a provi-sion for the supply of hand tools based on an equivalentprovision in the Ohio Power contracts.On cross-examination Brookes was questionedby coun-sel for the Respondent as to whether Brookes confined him-self in negotiations to matters having todo only withWheeling Electric. In response Brookes testified that thiswas not so, and that based on the Respondents' demands 238DECISIONSOF NATIONALLABOR RELATIONS BOARDand Comer's remarks made during the course of the negoti-ations,Wheeling Electric fully understood that it would berequired to accept those items dealt with in the Ohio Powerlocals, before bargaining could take place on local demands.Counsel for the Respondent also questionedBrookes as towhether, as spokesman for Wheeling Electric, he was op-posed to accepting those issues previouslyconsummated inthe Ohio Powernegotiations. In responseBrookestestifiedthat the Respondent's demands were not actively opposed,because Wheeling Electric had been apprised in advance ofwhat had transpired in the Ohio Power negotiations. AsBrookes testified on direct examination, on the basis of thisprior knowledge he fully understood what the Respondentswere demanding when their representatives stated duringthe course of the Wheeling Electric negotiations, that therehad to be an offer "everywhere."I.TheRespondents'DefensesIn support of the plea that they have not violated the Act,the Respondents elicited testimony from threewitnesses.Robert Baker and Gene Potter, both of whom were alsocalled as witnesses by the General Counsel,) t testified gener-ally to the 1971 negotiations. Baker and Potter also testifiedto past negotiations between the Respondents and OhioElectric, Central Operating, and Wheeling Electric,as wellas to their knowledge concerning the ownership and controlby American Electric Power of the charging Employers. Aswitnesses for the Respondent and the General Counsel Bak-er and Potter evinced less than an adequate recollection ofevents and conversations pertaining to the bargaining nego-tiations. To the limited extent the testimony of Baker andPotter varies on relevant issues from the testimony of thewitnesses Scales, Larew, and Brookes, I credit the latterindividuals.The Respondents also called as their witness William R.Munger, executive vice president, and formerly regionaldirector of region 3 of the Utility Workers Union of Ameri-ca.Munger did not participate directly in the 1971 bargain-ing negotiationswith the charging Employers, but he didhave some correspondence with Donald Cook, president ofAmerican Electric Power and its several subsidiaries in-volved in this proceeding. Munger testified that he was ap-prised by his subordinates of the impasse reached in thenegotiations, and corresponded with Cook pertaining to arequest for strike authorization and the inadequacies of theoffers made to the Respondents on wages and other eco-nomic benefits. For the most part, however, Munger's testi-mony was directed to past negotiations between theRespondents and the charging Employers, with particularemphasis on the settlement of the 1968 contract dispute,"I I find no merit in the Respondents'contention that they were prejudicedby the denial of their objection to the General Counsel's interrogation ofBaker and Potter as "his" witnesses on direct examination. The trials ofunfair labor practice cases are civil proceedings,and Sec 10(b) of the Actrequires that "any such proceeding shall, so far as practicable,be conductedin accordance with the rules of evidence applicable in the district courts ofthe United States under the rules of civil procedure for the district courts ofthe United States." Rule 43(b) of the Rules of Civil Procedure For TheUnited States District Courts provides for the examination of adverse parties,and their officer, directors,or managing agentswhich was attended by an 80-day strike.The thrust ofMunger's testimony was to support the Respondents' con-tention that joint bargaining in the several units of employ-ees of Ohio Power,CentralOperating,andWheelingElectric is an established historical practice,and that theirtactics in the 1971 negotiations constituted a mere continua-tion of the practice.The duty imposed on employers and labor organizationsby the provisions of the National Labor Relations Act tobargain collectively is predicated on the cardinal principlethat the existing unit,whether established by certification orvoluntary recognition,fixes the periphery of the bargainingobligation.An employer and a union may voluntarily agreeto merge separate bargaining units for the purposes of con-tract negotiations,but the enlargement of bargaining unitsis not a mandatory subject for collective bargaining underthe terms of the Act.12Neither an employer nor a union isfree to insist,as a condition of reaching an agreement in oneunit,that the negotiations also include other units,or thatthe terms negotiated in the first unit be extended to otherunits.13The Respondents do not contest the validity and efficacyof the legal principles reviewed above,but they assert thatthe evidence of their acts and conduct during the 1971negotiationswithOhio Power,CentralOperating, andWheeling Electric fails to sustain the allegation that theyhave violated Section 8(b)(3) of the Act.In support of thisassertion the Respondents have advanced a variety of con-tentions and arguments.It is the Respondents'contention that the tactics theyutilized during the 1971 contract negotiations were permis-sible because the charging employers are subsidiaries ofAmerican Electric Power Company,and the latter entityhas held itself out as a single employer.In support of thiscontention the Respondents rely on the evidence that OhioPower,Central Operating,Wheeling Electric,Beech Bot-tom Power Company,and Appalachian Power Companyare all owned,directly or indirectly,and controlled byAmerican Electric Power, and that Donald Cook is thepresident of both the parent company and its subsidiaries.As a corollary to this single-employer contention,the Re-spondent also argues that the record evidence supports thefinding that in all negotiations prior to 1971, the chargingEmployers,through the auspices of American Electric Pow-er, bargained as a single entity. In particular,the Respon-dents' rely on the settlement of the contract dispute and thestrike in 1968,when Munger and an official of AmericanElectric Power arranged a settlement applicable to all theplants and divisions of the Employers who are parties to thisproceeding.The Respondents also rely on the evidence thatHale, of the American Electric Power Service Corporation,attended all or most of the 1971 bargaining meetings, andparticipated in the negotiations.As a further corollary oftheir single-employer contention,the Respondents refer toiiCf.Allied Chemical Workers v Pittsburgh Plate Glass Co,404 U.S. 157,164;N L R B v Wooster Div of Borg-Warner Corp,356 U S 342.itStandardOil Co vN L R B,332 F 2d 40, 45 (C.A 6,1963);Douds vInternational Longshoresmen's Association,241 F 2d 278 (C A 2, 1957),N L.R B v South AtlanticdeGulfCoastLongshoresmen's Association,443 F 2d 218(C.A. 5, 1971)See alsoUnited Mine WorkersvPennington,381 U S 657,666-667. UTILITY WORKERSLOCAL 111the record evidence reflecting that employees in all the bar-gaining units have historically enjoyed some common bene-fits,such as pensions and insurance coverage;that there isa distinct similarity in the work functions performed byemployees in like classification in all of the units;and thatthere is some interchange of employees between the severalemployers,as exemplified by the traveling maintenanceprovisions in the contracts.I find the Respondents'contention on the single-employ-er entity,with its corollary arguments on the history ofnegotiations,and the community of interest enjoyed by theemployees in the several units,as lacking in merit. Thewhole thrust of this contention is that a single unit com-prised of all the employees of Ohio Power, in its severalplants and divisions,plus the employees of Central Operat-ing and Wheeling Electric could constitute an appropriatebargaining unit.The singular fact is,as the Respondentsconcede,that the several units involved here were separatelycertified or recognized,and are,accordingly, the appropri-ate separate units for collective bargaining.The Respon-dents could,with the approval of the employers,merge theseveral units for the bargaining process,or they might, byrecourse to other procedures,consolidate the units withBoard approval.They may not,however,force the mergerof the separate units by insisting,as a condition of reachingan agreement,that the employers bargain jointly,or extendthe terms negotiated for the individual units to the otherunits.Where the bargaining units are separately certified orrecognized,the Respondents are afforded no defense totheir unlawful attempts to merge the units by the evidenceof common ownership and control." Nor are the Respon-dents provided a defense by the evidence of the centraliza-tion of certain employee benefit plans,or the evidence of acommunity of interest among the employees in the severalunits.15Similarly, the Respondents'acts and conduct cannot be defended on the evidence that past contract disputeshave been settled on a uniform basis for all of the units, orthe evidence that officials of the parent company have par-ticipated in the bargaining and settlement agreements. TheBoard does not find a merger in the absence of unmistaka-ble evidence that the partiesmutuallyagreed to extinguishthe separateness of the previously recognized or certifiedunits.16Centralized bargaining for separate units, and thesimilarity of certain contractual benefits,is insufficient evi-dence to warrant a finding that the parties have mutuallyagreed to merge established separate units.17As a further line of defense the Respondents contend thattheir acts,conduct,demands,and tactics during the 1971negotiations are not violations of the Act.More explicitly,the Respondents argue that on the basis of Board and courtprecedent it was not illegal for them to demand and bargainfor identical contracts,with a common expiration date, ap-plicable to all the units.The Respondents also argue, again14 AFL-CIO Joint Negotiating Committee(Phelps Dodge Corp),184 N LRB97613Shell Oil Co,194 NLRB 9886RemingtonOfficeMachines,158 NLRB 994.7Remington Office Machines,supra,Wyandotte Chemicals Corporation,116 NLRB 972,974-975.239on the basis of precedent,that the matter of ratification ofcontract offers and the conduct of strike votes are the singu-lar concerns of the bargaining representative,not the con-cern of the employees or the Board,and can not be foundas violations of the Act.It is established that uniformity oflabor standards is a legitimate aim of labor organizations,and "a union may adopt a uniform wage policy and seekvigorously to implement it.18 It is not a violation of the Actfor a union to rely on a consummated contract as the pat-tern for its demands for other contracts,nor is it a violationfor a union to vigorously seek common termination datesfor contracts covering separate units where it enjoys thebargaining rights.It is also conceded,as the Respondentsargue,that joint voting among the employers in separateunits,or the pooling of ratification votes, are not,per se,violations of the Act.19 But the gravamen of the conductcomplained of here is not that the Respondents sought bylegitimate means to obtain common contracts with commonexpiration dates,or that they legitimately used their owninternal procedures to authorize a strike or reject offersmade by the employers through submission to ratificationby the employees.What is complained of is that the Respon-dents sought to force the contract terms negotiated for oneunit upon the other units, by delaying and impeding negoti-ations and withholding final settlement until their unlawfulobject of unit merger had been accomplished.This conductis not excused by the evidence that the Respondents usedsome otherwise lawful activities to accomplish the object."Activities in isolation may be wholly innocent,lawful and`protected'by the Act,but that ought not to bar the Boardfrom finding,if the record justifies it, that the isolated partsare bound together as the parts of a single plan. . . . Theplan may make the parts unlawful. "20 Stated otherwise, apolicy such as uniformity,innocent in and of itself, can incontext become a vital part of an illegal overall pattern ofconduct?'It is the Respondents'further contention that it was theintransigence of management,not the demands of theunions for common contracts and expiration dates, thatdelayed the bargaining and led to an impasse.In support ofthis contention the Respondents admit that they hadreached impasse in bargaining with the several Employersin July,but they argue that the impasse was caused by wagedemands, and broken only when the Employers added 5cents per hour to their prior offers. There is very little evi-dence in the record to support a finding that the wages orother economic benefits were responsible for the impasse. Ifwages and economic benefits were a prime consideration inkeeping the parties from reaching an agreement, the Re-spondents studiously avoided adducing any evidence to thiseffect.The record does reflect that the Employers made afinal offer of an additional 5 cents,and that the offer wassubsequently approved by the Respondents.This is not evi-dence, however, that economic issues caused the impasse, orthat additional offers of money broke the stalemate. When'aUnited Mine Workers v.Pennington,supra.19United Steelworkers of America, AFL-CIO (Lynchburg FoundryCompa-ny),192 NLRB 77320 N.L R.B v Insurance Agent's International Union,361 U.S. 477, 506.21N L R B v. General Electric Company,418 F.2d 736, 760 (C.A. 2, 1969),cert. denied397 U.S. 965. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDOhio Power made its final offeron July16, for all its plantsand divisions,Comer characterized the offer as soundinggood,but he also warned Ohio Power that the same offerhad better be given to the Sporn plant and Wheeling Elec-tric,or the offer would go down the drain.As anotherexample,in the Central Operating negotiations the Respon-dents,through the delegates to the joint council,recom-mended that the employees in the Sporn local reject afurther offer from the Company before the offer had beenmade.When Central Operating made a final offer on July19, it was only accepted by the unions on the condition thatthe Company agree to a traveling maintenance provisionacceptable to the Ohio locals,as well as the Sporn local.In its brief the Respondents have placed great reliance onthe decision of the ThirdCircuit Courtof Appeals in thePhelps Dodgecase.22 In my view,the facts relied on by thecourt inPhelps Dodgeare inapposite to those here,at leastin some substantial part.The court, contrary tothe Board,found no record evidence to support a finding that theunions never abandoned their objective of companywidecontracts.In support of this finding the court relied on theevidence that the unions conducted separate negotiations ateach of the company's units,without discussing the termsof employment at other units.These are not the facts of thiscase.From the outset of negotiations until final agreementswere reached,the Respondents here demanded and insistedthat identical offers had to be made for all of the units, andthreatened that no offer to any individual unit would beaccepted or submitted to ratification until concurrent offershad been made for all other units.Whatever the similarities or dissimilarities between thefacts ofPhelps Dodgeand these cases, I am bound by Boardlaw, until that law is reversed by the Supreme Court, or theBoard adopts a contrary view.As a parting arrow for their defenses,the Respondentsargue that,whatever the merits of these cases,contracts withthe charging Employers have now been consummated andthe dispute is moot.I disagree, and rejectthe argument. Thefact that the charging Employers in these cases have capitu-lated to the Respondents' bad-faith bargaining tactics andhave knuckled under,at least in major part,to the Respon-dents'unlawful designs to merge the separate bargainingunits, is no grounds to withhold either a finding or a remedy.In large measure the issues presented in these cases involvethe public interest;and the necessity to protect establishedbargaining units against unilateral attack.As the SecondCircuit Courtreasoned in a related case : 23The process of change not permitted by the Act is onethat denies the Board this ultimate control of the bar-gaining unit and disrupts the bargaining process itself.This is precisely what occurs when,after the Board hasdecided what the appropriate unit is, one party over theobjection of the other demands a change in that unit.Such a demand interferes with the required bargaining"with respect to rates of pay, wages,hours and condi-tions of employment."in a manner excluded by theAct.32 AFL-CIOJoint Negotiating Committee(Phelps Dodge Corp) v N L R B,459 F 2d 374 (C A 3, 1972)23Douds v International Longshoremen's Association, supraIn summary,I find and conclude that the Respondentsviolated Section 8(b)(3) of the Act by insisting,as a condi-tion of reaching agreement in the separate units,that thenegotiations also include other units,and by withholdingagreements for the separate units until the charging Em-ployers agreed to submit identical offers for all the units forwhich the Respondents are certified or recognized.The pri-mary object of the Respondents throughout the course ofbargainingwithOhio Power,CentralOperating, andWheeling Electric was to compel the Employers to engagein companywide and multicompany bargaining.To accom-plish this objective the Respondents consistently threatenedto reject all offers for the individual units until commonoffers had been received for all units,withheld offers fromratification,threatened to strike,24and manipulated theirinternal procedures for strike authorization and contractratification to accomplish their ends.Upon the whole re-cord I find that the conduct of the Respondents in theserespects,and for the stated objective,was not unlike thatcondemned by the Board,as affirmed by the Sixth CircuitCourt of Appeals in theStandard Oilcase.25 In that case theunions,acting through the auspices of a joint council, with-held approval of consummated agreements reached forthree separate bargaining units until the employer reachedagreement on a fourth unit.Here,unlikeStandard Oil,theagreements had not been consummated for some unitswhile negotiations were still in progress for other units. Ifind, however,that the factual difference in the two situa-tions are relatively immaterial.The impediment to bargain-ing and the delay in the negotiating process is obtained noless by withholding consideration on all offers in order toobtain identical contracts,than by refusing execution onconsummated agreements for the same object.If anything,the acts and conduct here are a greater impediment to thebargaining process than those condemned inStandard Oil,because they result in no bargaining at all.IV THE EFFECTOF THE UNFAIR LABORPRACTICE UPONCOMMERCEThe activities of the Respondents set forth in section III,above,occurring in connection with the operation of OhioPower,Central Operating, and Wheeling Electric describedin section I, above,have a close,intimate,and substantialrelation to trade,traffic,and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that the Respondents have engaged in un-fair labor practices in violation of Section 8(b)(3) of theNational Labor Relations Act, as amended,I shall recom-mend that the Respondents,and each of them,be orderedto cease and desist therefrom and take certain affirmativeactions designed to effectuate the policies and purposes ofthe Act.24A strike of limited duration did occur at Ohio Power Kammer plant andpicketing at its Mitchell plant, but the record does not reflect the object ofeither the strike or the picketing25Standard Oil Company v N I. R B, supra UTILITYWORKERS LOCAL 111241CONCLUSIONS OF LAW1.Ohio Power Company, Central Operating Company,Wheeling Electric Company, and each of them, are employ-ers engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.UtilityWorkers Union of America, AFL-CIO, and itsLocals Nos. 111, 116, 138, 159, 264, 361, 426, 468, 478, and492 are labor organizations within the meaning of Section2(5) of the Act.3.The respective collective-bargaining units of OhioPower Company, Central Operating Company, and Wheel-ing Electric Company, for which the Respondents havebeen separately certified or recognized,are unitsappropri-ate for collective bargaining within themeaning ofSection8(b) of the Act.4.At all times material herein, the Respondents haveseverally represented a majority of the employees in theseparate respective appropriate bargainingunitsdescribedabove, and have been the separate majority representativesof the employees in the aforesaid units for the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act.5.By insisting, over the objections of the employers, andas a condition of reaching agreements in bargaining for theseparate units, that the negotiations also include all otherunits represented by the Respondents and that the termsnegotiated for the separate units be extended to all suchother units, thereby compelling Ohio Power Company, Cen-tralOperating Company, and Wheeling Electric Companyto bargain in companywide or multicompanyunits, the Re-spondents have violated Section 8(b)(3) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended: 26ORDERRespondents Utility Workers Union of America, AFL-CIO, and its Locals Nos. 111, 116, 138, 159, 264, 361, 426,468, 478, and 492, and each of them, their officers, agents,and representatives, shall:1.Cease and desist from:(a) Insisting,over the objections of Ohio Power or Cen-tral Operating Company or Wheeling Elyctnc Company, asa condition of reaching agreement in the bargaining unitsfor which they are separately certified or recognized, thatthe bargaining negotiations also include other units repre-sented by local unions which are members of the UtilityWorkers Union of America Joint Council, American Elec-tric Power Group, or insisting that the terms negotiated forthe separate units be extended to all such other units, there-by compelling Ohio Power Company, Central OperatingCompany, Wheeling Electric Company, or any of them, tobargain in companywide or multicompany units in contra-vention of the separate appropriate collective-bargainingunits previously certified or recognized.(b)Withholding agreements, refusing to submit contractoffers for ratification, threatening to strike, or utilizingstrike authorization and contract ratification procedures toforce and compel Ohio Power Company, Central OperatingCompany, Wheeling Electric Company, or any of them, tobargain in companywide or multicompanyunits incontra-vention of the separate appropriate collective-bargainingunits previously certified or recognized.(c)Refusing in any like or related manner to bargain ingood faith with Ohio Power Company, Central OperatingCompany, Wheeling Electric Company, or any of said em-ployers.2.Take the following affirmative action designed to ef-fectuate the policies and purposes of the Act:(a) Post at their respective offices and meeting halls, andall other places where notices to members are customarilyposted, copies of the notice attached hereto and marked"Appendix." 27 Copies of said notice, on forms provided bythe Regional Director for Region 8, shall, as to each Re-spondent, after being signed by its,duly authorized officeror representative, be posted immediately upon receipt there-of and maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices totheir respective members are customarily posted. Reason-able steps shall be taken by the Respondents to insure thatsaid notices are not altered, defaced or covered by othermaterial.(b) Furnish the Regional Director for Region 8 sufficientcopies of said notice, signed by the appropriate Respon-dents, for posting by Ohio Power Company, Central Oper-ating Company, and Wheeling Electric Company, if theemployers are willing, said notices to be posted where no-tices to their employees are customarily posted.(c)Notify the Regional Director for Region 8, in writing,within 20 days of the date of this Order, what steps eachRespondent has taken to comply herewith.26 In the eventno exceptionsare filed asprovidedin Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommendedOrder herein shall, as providedin Sec. 102.48of theRules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order, and all objectionsthereto shall be deemedwaivedfor allpurposes.27 In the eventthatthe Board'sOrder is enforced bya Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, over the objections of Ohio Power Com-pany, Central Operating Company, Wheeling ElectricCompany, or any of said employers,insist,as a condi-tion of reaching agreement in the separate collectiveunits for which we are certified or recognized, that thenegotiations also include other units represented byother Local Unions, which are members of the Utility 242DECISIONSOF NATIONALLABOR RELATIONS BOARDWorkers of America Joint Council,American ElectricPower Group,and WE WILL NOT insist that the termsnegotiated for the separate units be extended to allother units thereby compellingOhioPower Company,Central OperatingCompany,WheelingElectric Com-pany, or any ofsaid employers,to bargain in company-wide or multicompany units in contravention ofseparateappropriatecollective bargaining units previ-ously certified or recognized.WE WILL NOTwithhold agreements,refuse to submitcontract offers to ratification,threaten to strike,or uti-lize our strike authorization and contract ratificationprocedures to force and compelOhio Power Company,CentralOperatingCompany,Wheeling Electric Com-pany, or any of saidemployers,to bargain in company-wide or multicompany units in contravention of theseparate bargaining unitspreviouslyestablished by cer-tification or recognition.WE WILL NOTin any like or related manner refuse tobargain in good faith withOhio Power Company, Cen-tralOperating Company,Wheeling Electric Company,or any of said employers.UTILITYWORKERS UNION OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)[Separate signature lines following thereafter for Locals111, 116, 138, 159, 264, 361, 426, 468,478, and 492.]This isan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 1695Federal Office Building, 1240 E.9th Street,Cleveland, Ohio44199,Telephone216-522-3715.